Citation Nr: 0825604	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-39 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES


Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 






INTRODUCTION

The veteran had active duty in Korea from February 1953 until 
February 1955. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2005 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The veteran contends that he developed hearing loss as a 
result of exposure to loud noises while working with dropping 
mortar rounds into the mortar guns during service.  This was 
noted in a March 2005 Application for Compensation.  The 
veteran's service records disclosed that the veteran's 
military occupational specialty was as a field wireman for HV 
Mort Co, 7th Cav. Regt.  

Private medical records disclosed a March 2005 audiological 
report by Dr. W.C. but the record was not interpreted nor 
documented for any findings with the exception of the 
notation: "progressive over past ten years." See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (Holding that where audiogram 
in support of claim was submitted by claimant but without 
interpretation as to relevant regulatory provisions, Board 
must obtain such medical interpretation).  

There is a portion of a record in the veteran's claims file 
dated February 2004 by the VA audiologist; however, neither 
the veteran's name nor claims number appear on the record, 
and it does not appear to be a medical record related to the 
veteran's claimed hearing impairment.   

VA audiology clinic records dated in June and July 2005 
relate to the veteran's evaluation for and fitting of hearing 
aids.  The June 2005 audiology record specifically notes 
moderate to severe sensorineural hearing loss and noted the 
veteran's reported history of noise exposure in service.  
This record does not set forth measurements of the veteran's 
impairment in the terms required by 38 C.F.R. § 3.385, nor 
does it comment on whether such hearing impairment is related 
to the veteran's reported history of noise exposure in 
service.

Hearing loss is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. See 38 
C.F.R. § 3.385.

The evidence of record indicates that the veteran may have a 
current hearing impairment that is related to service.  
Additional development is needed to fully and fairly 
adjudicate the veteran's claims and to determine any possible 
in-service connection. 

The BVA has a duty to assist the appellant under 38 U.S.C. § 
5107(a) by ordering a thorough hearing examination to 
evaluate the appellant's hearing. See 38 C.F.R. § 3.159 
(1994); Tripp v. Derwinski, 3 Vet.App. 173, 175 (1992); 
Colvin v. Derwinski, 1 Vet.App. 171 (1991); Cousino v. 
Derwinski, 1 Vet.App. 536, 540 (1991); Littke v. Derwinski, 1 
Vet.App. 90, 92 (1990); Moore v. Derwinski, 1 Vet.App. 401, 
405-06 (1991). 

Specifically, the Board finds that additional development of 
the evidence is required to further analyze whether the 
veteran's hearing impairment is ratable under 38 C.F.R. § 
3.385, and if so, whether such a hearing disability related 
to service. See Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  The VA has a duty to afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim. See 38 U.S.C.A. § 5103A(d). 
When medical evidence is not adequate, as is the case here, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another examination. See McLendon v. 
Principi, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiology examination to determine the 
nature, extent, and etiology of any 
diagnosed hearing loss.  The claims 
folder should be made available to and 
reviewed by the VA examiner before the 
examination.  In addition, the VA 
examiner should ask the veteran to 
provide a full history of noise exposure 
during service and after service.

The results of the VA audiology 
examination should be presented in a 
manner which demonstrates compliance with 
38 C.F.R. § 3.385.  The appropriate pure 
tone thresholds at 500 to 4000 hertz, and 
Maryland CNC speech recognition scores 
should be reported.

For any diagnosed hearing impairment, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (at least a 50 percent chance) that 
such hearing impairment are related to 
acoustic trauma in service.  The examiner 
is requested to provide a rationale for 
any opinion expressed. If the examiner 
finds it impossible to provide any part 
of the requested opinion without resort 
to pure speculation, he or she should so 
indicate.

2.  Thereafter, the RO should 
readjudicate the appellant's claims. If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


